Citation Nr: 0403929	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), pes planus, malaria, sinusitis, a 
left inguinal hernia, residuals of a spider bite of the left 
groin, a back disability, residuals of a shrapnel wound of 
the right shoulder, and right ear hearing loss. 

2.  Entitlement to compensable ratings for residuals of a jaw 
injury, a right chin scar, and left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 
1965 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2001 and April 2002 RO decisions.  The 
RO denied service connection for PTSD, pes planus, malaria, 
sinusitis, a left inguinal hernia, residuals of a spider bite 
of the left groin, a back disability, residuals of a shrapnel 
wound of the right shoulder, and right ear hearing loss.  The 
RO also granted service connection and noncompensable ratings 
for residuals of a jaw injury, a right chin scar, and left 
ear hearing loss; the veteran appeals for higher ratings for 
these conditions.

The present Board decision addresses the above issues with 
the exception of the claims for service connection for 
residuals of a right shoulder shrapnel wound and for a 
compensable rating for hearing loss, and such claims are the 
subject of the remand at the end of the decision.


FINDINGS OF FACT

1.  The veteran does not currently have medically diagnosed 
PTSD, pes planus, malaria, sinusitis, a left inguinal hernia, 
or residuals of a spider bite of the left groin.

2.  A current back disorder began many years after service 
and was not caused by any incident of service.

3.  Current right ear hearing loss began during active duty.  

4.  A service-connected jaw condition (residuals of a 
shrapnel wound to the jaw with loss of bone and teeth and 
temporomandibular joint (TMJ) dysfunction) is manifested by 
numerous missing teeth that are replaceable by a dental 
prosthesis, no malunion of the mandible, and no limitation of 
TMJ motion.

5.  A service-connected right chin scar is manifested by an 
asymptomatic, well-healed, one centimeter scar.  The scar is 
moderately disfiguring and involves one characteristic of 
disfigurement.


CONCLUSIONS OF LAW

1.  Claimed PTSD, pes planus, malaria, sinusitis, a left 
inguinal hernia, residuals of a spider bite of the left 
groin, and a back disability were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).

3.  The criteria for a compensable rating for a jaw 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.150, Diagnostic Codes 9904, 9905, 9913 (2003).

4.  The criteria for a 10 percent rating for a shrapnel scar 
of the right chin are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800 (2002 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from October 
1965 to May 1978, including a period of service in Vietnam 
during the Vietnam War from January 1968 to September 1969.  
His decorations include a Purple Heart Medal.  His primary 
military occupational specialty involved artillery.

Service medical records include a September 1965 enlistment 
examination showing that all pertinent systems were normal.  
At that time, audiology examination showed decibel thresholds 
in the ears were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
--
5
LEFT
10
0
0
--
15

The veteran reportedly was injured in Vietnam in 1968, when a 
mortar attack blew crushed rock into his right face and jaws.  
Service medical records also note that in January 1970 he was 
treated for multiple complaints such as chills, fever, 
stomach cramping, vomiting, nausea, malaise, clear phlegm, 
draining sinuses, and aching of the legs and back when he 
coughed.  He denied ever having had malaria.  The diagnostic 
impression was viral syndrome.  In February 1972, he 
presented with a tender left testicle; hernia was ruled out; 
and the diagnosis was epididymitis.  In November 1973, after 
rototilling soil, he complained of right-sided pains; 
physical examination showed full range of motion of the neck 
and back; and the impression was muscle strain of the right 
pectoralis major.  On a December 1974 reenlistment 
examination, all of the veteran's systems were normal.  
Audiology results were generally normal, and the highest 
decibel threshold was 30 in both ears at 4000 hertz.  In 
March 1977, he was treated for a boil/abscess in the left 
inguinal area.  Dental records from November 1976 show that 
he required extensive tooth restoration.

On his service separation examination in April 1978, physical 
evaluation showed pertinent systems were normal, and medical 
history was negative.  Audiology testing showed the following 
decibel thresholds in the ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
15
LEFT
20
5
5
--
65

In September 2000, the veteran filed a claim seeking service 
connection for various disorders.  He indicated that he had 
been treated by a doctor with the Yale Hospital in Houston, 
Texas from 1981 through 1987 for nerves, stomach bleeding, 
ulcers, and a back problem.  

In January 2001, the RO requested records of treatment from 
the Yale Hospital and Clinic in Houston, Texas.  No reply was 
received.

On a February 2001 VA outpatient examination, the veteran 
reported never having had a serious illness in the past.  He 
also denied joint pain except for low back pain, which he 
attributed to an old injury several years ago and which was 
diagnosed as chronic low back pain.  A February 2001 VA X-ray 
showed mild scoliosis, marked degenerative changes with 
anterior and posterior lipping, disc space narrowing, facet 
joint sclerosis, moderate dorsal spondylosis with 
degenerative disc disease, and posterior displacement of L1, 
L2, and L3 that could be arthritic changes.  A number of 
other VA outpatient records from 2001 refer to conditions not 
presently in issue.

In April 2001, the RO again requested records of treatment 
from the Yale Hospital and Clinic.  Again, no reply was 
received.  The RO then notified the veteran of the requests 
and asked the veteran to obtain the specified records.  
According to a May 2001 letter, the veteran also sought to 
obtain copies of treatment records from the Yale Hospital and 
Clinic in Houston.  In June 2001, the veteran reported he had 
not received the private medical records.

On VA dental examination in August 2001, the examiner noted 
the history of a wartime injury with the veteran's complaints 
of occasional difficulty, cold sensitivity in his teeth, loss 
of teeth, and difficulty chewing since the injury.  Teeth 
numbers 2, 3, 4, 5, 10, 13, 14, 17, 18, 19, 20, 30, 31 and 32 
were missing; these could all be replaced with a removable 
partial denture.  No limitation of motion of the jaw was 
noted.  An opening and closing click was audible bilaterally.  
Crepitus was also noted on the right side, but not on the 
left.  There was maxillary bone loss likely due to loss of 
teeth which are replaceable.  Dental X-ray showed numerous 
missing and fractured teeth and the bilateral mandibular tori 
on the lingual.  Diagnoses were loss of teeth likely 
secondary to trauma, loss of bone likely secondary to loss of 
teeth, and mild TMJ dysfunction due to meniscus displacement.  

On VA joints examination in August 2001, the veteran 
complained of various pains, including of the back and right 
shoulder.  X-rays of the lumbosacral spine found mild 
degenerative rotoscoliosis and chronic-appearing disc space 
narrowing throughout the upper lumbar spine.  Diagnoses 
included marked osteoarthritis of the spine.  X-rays of the 
right shoulder were negative, and the examiner did not note 
any right shoulder abnormality.  The veteran gave a history 
of arthritis of the ankles, knees, and hips, but X-rays of 
these areas were normal.

An August 2001 VA scar examination revealed a well healed one 
centimeter scar over the right side of the chin; it was not 
adherent to the deeper structure, and there was no loss of 
deeper structure.  The color of the scar was normal.  There 
was no ulceration, keloid formation, tenderness, 
inflammation, edema, or disfigurement.  

On VA examination for PTSD in August 2001, the examiner 
reviewed the claims folder, did psychological testing, and 
performed a detailed examination.  The veteran gave a history 
which included stressors in Vietnam, such as being injured by 
shrapnel and a rock when a round from a mortar attack landed 
near him.  Various symptoms were described and a mental 
status examination was performed.  The examiner noted that 
scores on various diagnostic tests did not appear to show 
PTSD, but they did show some sort of difficulty with anxiety 
and some depression.  Diagnoses were anxiety disorder not 
otherwise specified and depressive disorder not otherwise 
specified.  The examiner concluded that the veteran did not 
fit the criteria for PTSD.  

On VA audiological examination in January 2002, the veteran 
complained of difficulty hearing and describe tinnitus.  It 
was noted that history included being exposed in service to 
noise from artillery, small arms, diesel engines, and general 
combat.  After service he had some noise exposure in his job 
as a carpenter and maintenance worker, and he denied 
recreational noise exposure.  Decibel thresholds in the ears 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
45
LEFT
25
30
50
65
--

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner diagnosed slight to 
moderate sensorineural hearing loss in the left ear and 
slight to mild sensorineural hearing loss in the right ear.  
In the report of the January 2002 examination, and in a March 
2002 addendum, the examiner said that while the veteran did 
receive some hearing loss in the left ear during service, his 
hearing loss status at this time was probably not service-
connected.

The veteran's current established service-connected 
disabilities are left ear hearing loss (rated 0 percent), 
tinnitus (rated 10 percent), residuals of a shrapnel injury 
to the jaw (rated 0 percent), and a shrapnel scar of the 
right chin area (rated 0 percent).

II.  Analysis

Through discussions in correspondence, the rating decisions, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Identified 
pertinent medical records have been obtained to the extent 
possible, and VA medical examinations have been provided.  
With regard to claimed post-service treatment at Yale 
Hospital and Clinic, the RO sent an initial request and a 
follow-up request to the identified provider, without any 
response, and the veteran himself has been unable to obtain 
any records.  As to the claims addressed in the present Board 
decision, the VA has complied with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

A.  Claims for service connection

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With regard to claimed PTSD, the service medical records do 
not refer to any psychiatric disorder.  The recent VA 
examination in 2001 specifically concluded that while the 
veteran had anxiety and depression, he did not meet the 
criteria for a PTSD diagnosis.  There is no other medical 
evidence of a PTSD diagnosis.  One requirement for service 
connection for PTSD is an acceptable medical diagnosis of the 
condition under the criteria of DSM-IV.  38 C.F.R. 
§ 3.304(f).  At the present time, service connection for PTSD 
may not be granted since the condition has not been medically 
diagnosed.  The Board realizes the veteran participated in 
combat, was awarded a Purple Heart Medal, and experienced a 
stressor for PTSD.  If in the future he is medically 
diagnosed with PTSD, he may apply to reopen the claim for 
service connection.  For now, however, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

As to claimed pes planus, malaria, sinusitis, a left inguinal 
hernia, and residuals of a spider bite of the left groin, 
there is no medical evidence of any of these conditions 
during service, and the 1978 service separation examination 
was negative for such conditions.  There is also no post-
service medical evidence of these claimed conditions.  VA 
examination and treatment records in the 2000s do not show 
the claimed conditions.  One of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
the present case, service connection may not be granted for 
these claimed disorders as they are not shown by medical 
evidence to currently exist.  The preponderance of the 
evidence is against these claims for service connection, and 
thus the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

With regard to a back disability, the veteran's service 
medical records do not show a chronic back disorder, and the 
1978 service separtion examination shows a normal spine.  
Arthritis of the spine is not shown within the year after 
service, as required for a presumption of service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ C.F.R. §§ 
3.307, 3.309.  The first medical evidence of a back disorder 
is from many years after service.  VA examination and 
treatment records from 2001 show arthritis of the lumbar 
spine, but the medical evidence does not suggest that such is 
related to any incident of service.  The weight of the 
medical evidence indicates that a low back disorder began 
many years after service and was not caused by any incident 
of service.  The condition was not incurred in or aggravated 
by service.  The preponderance of the evidence is against 
this claim for service connection, and thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

With regard to right ear hearing loss, service medical 
records do not show a right ear hearing loss disability under 
the standards of 38 C.F.R. § 3.385, although service 
connection is still possible if the veteran currently has a 
right ear hearing loss disability under the standards of 
38 C.F.R. § 3.385 and such disability can be traced to 
service.  Ledford v. Derwinski, 3 Vet.App. 87 (1992).  The VA 
audiology examination in 2002 shows the current existence of 
a right ear hearing loss disability under the standards of 
38 C.F.R. § 3.385.  The VA examination does not contain a 
clear opinion as to whether current right ear hearing loss is 
related to service.  However, the VA examination and 
statements of the veteran detail a history of combat noise 
exposure in service.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304.  Medical literature, including that cited by the 
veteran's representative in written argument to the Board, 
notes that loud noise exposure, such as found in combat, can 
lead to sensorineural hearing loss.  Service connection is 
already established for left ear hearing loss and tinnitus.  
It seems reasonable to find that the veteran's current right 
ear hearing loss originated with the same service noise 
exposure which caused the service-connected left ear hearing 
loss, especially when considering the combat provisions of 
38 U.S.C.A. § 1154.  Based on all the evidence, the Board 
finds that right ear hearing loss, although not diagnosed 
until after service, began during such service.  38 C.F.R. 
§ 3.303(d).  Right ear hearing loss was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in granting this benefit.  38 U.S.C.A. § 
5107(b).



B.  Claims for compensable ratings

The RO has assigned a 0 percent rating for service-connected 
residuals of a jaw injury (shrapnel injury to the jaw with 
loss of bone and teeth, and TMJ dysfunction).  The RO has 
also assigned a 0 percent rating for a service-connected 
shrapnel wound scar of the right chin.  The veteran seeks 
higher ratings.  

These issues involve initial ratings, on the initial grant of 
service connection.  Thus different percentage ratings for 
the disabilities may be assigned for different periods of 
time, since the effective date of service connection, based 
on the facts found (i.e., "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.

As for the jaw disability, the rating schedule provides that 
malunion of the mandible is rated 0 percent when there is 
slight displacement, and it is rated 10 percent when there is 
moderate displacement.  38 C.F.R. § 4.150, Diagnostic Code 
9904.  

Under the criteria governing limited motion of the TMJ 
articulation, a 10 percent rating is warranted for range of 
lateral excursion limited to 0 to 4 mm, and for inter-incisal 
range limited to 31 to 40 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905.  

Under the criteria governing loss of teeth due to loss of 
substance of body of maxilla or mandible without loss of 
continuity, a 0 percent rating is assigned where the loss of 
masticatory surface can be restored by suitable prosthesis.  
A 10 percent rating is warranted where the lost masticatory 
surface cannot be restored by suitable prosthesis and either 
all upper or all lower anterior teeth are missing, or where 
all upper and lower teeth on one side are missing.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.

On the VA examination in 2001, it was noted the veteran was 
missing numerous teeth likely secondary to trauma.  He also 
has loss of bone secondary to the loss of those teeth, and he 
had mild TMJ dysfunction due to meniscus displacement.  
However, the medical evidence does not show actual malunion 
of the mandible, let alone to the degree required for a 
compensable rating under Code 9904.  The VA examiner 
specifically found no limitation of motion of the TMJ, and 
thus there is no basis for a compensable rating under Code 
9905.  The examination also indicates missing teeth are 
replaceable with a prosthesis, and thus a compensable rating 
may not be assigned under Code 9913.  

The evidence shows that at all times since the effective date 
of service connection, the jaw disorder has remained 
noncompensable, and thus higher staged ratings are not 
warranted.  Fenderson, supra.  The preponderance of the 
evidence is against this claim for a higher (compensable) 
rating for the jaw condition.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

With regard to the right chin scar, the rating schedule 
provided that a disfiguring scar of the head, face, or neck 
is rated 0 percent when slight, and 10 percent when moderate.  
38  C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Such rating criteria were recently revised.  The latest 
version provides that a scar of the head, face, or neck with 
one "characteristic of disfigurement" warrants a 10 percent 
rating.  The 8 characteristics of disfigurement for this 
purpose are as follows: scar 5 or more inches (13 
centimeters) in length; scar at least one-quarter inch wide 
(0.6 centimeters) at widest part; scar surface or contour 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
area exceeding 6 square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); skin indurated and inflexible 
in an area exceeding 6 square inches (39 square centimeters).  
38  C.F.R. § 4.118, Diagnostic Code 7800 (2003).

VA examination in 2001 noted a well-healed one centimeter 
scar over the right side of the chin.  There was no 
adherence, loss of deeper structure, abnormal color, 
ulceration, keloid formation, tenderness, inflammation, or 
edema.  The chin scar is asymptomatic.  The latest version of 
Code 7800 provides that where there is one "characteristic 
of disfigurement" a 10 percent rating is to be assigned.  
One listed "characteristic of disfigurement" under new Code 
7800 is a scar at least one-quarter inch wide (0.6 
centimeters) at widest part.  The veteran's chin scar is 1 
centimeter wide, and thus it meets this particular 
"characteristic of disfigurement" requirement for a 10 
percent rating under new Code 7800.  It is questionable 
whether the chin scar is moderately disfiguring, as required 
for a 10 percent rating under the old version of Code 7800, 
but with reasonable doubt (38 U.S.C.A. § 5107(b)) the Board 
finds that it is.  Thus a higher rating of 10 percent for the 
right chin scar is warranted under either the old or new 
version of Code 7800, and a continuous 10 percent rating for 
the condition will be assigned since the effective date of 
service connection.


ORDER

Service connection for PTSD, pes planus, malaria, sinusitis, 
a left inguinal hernia, residuals of a spider bite of the 
left groin, and a back disability is denied.  

Service connection for right ear hearing loss is granted.

A higher (compensable) rating for a jaw disability is denied.

A higher rating of 10 percent for a right chin scar is 
granted.






REMAND

Additional development is required on the remaining appellate 
issues of service connection for residuals of a right 
shoulder shrapnel injury, and entitlement to a compensable 
rating for hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran contends that he sustained a shrapnel injury to 
the right shoulder in a mortar attack while serving in 
Vietnam.  While the service medical records do not mention 
any such attack or resulting injuries, the record shows that 
he has been awarded a Purple Heart Medal.  From the post-
service medical evidence it is not clear whether the veteran 
has any current residuals of any right shoulder shrapnel 
injury.  At the 2001 VA examination, X-rays of the right 
shoulder were negative, but the examiner did not indicate 
whether or not there was any soft tissue or superficial 
damage to the right shoulder.  In the judgment of the Board, 
another VA examination is warranted as to this claim for 
service connection.

As to the claim for a compensable rating for hearing loss, 
the RO previously granted service connection and a 
noncompensable rating for left ear hearing loss, and the 
present Board decision has granted service connection for 
right ear hearing loss.  The RO has to do an initial rating 
for service-connected bilateral hearing loss.  It is also 
noted that the 2002 VA audiology examination does not include 
a measurement of the pure tone decibel threshold at 4000 
Hertz for the left ear, which is a required element in 
evaluating the level of disability under 38 C.F.R. § 4.85.  
Under the circumstances, another audiology examination is 
warranted.  Any updated treatment records should also be 
obtained.

Therefore, these issues are remanded to the RO for the 
following action:

1.  The RO should obtain copies of all 
VA treatment records, from 2002 to the 
present, concerning a right shoulder 
disorder and bilateral hearing loss.  

2.  The veteran should undergo a VA 
examination to determine the existence 
and etiology of a right shoulder 
disability, claimed as due to a shrapnel 
wound.  The claims folder should be 
provided to and reviewed by the 
examiner.  The examiner should clearly 
indicate whether there are currently any 
right shoulder scars, muscle damage, 
etc. which might be related to a prior 
shrapnel wound.

3.  The veteran should undergo a VA 
audiology examination to determine the 
severity of his service-connected 
bilateral hearing loss.  All findings 
for rating this disability should be 
reported.

4.  Thereafter, the RO should review the 
claims for service connection for 
residuals of a shrapnel wound of the 
right shoulder, and for a higher rating 
for service-connected bilateral hearing 
loss.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

During the remand, the veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



